 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Council of Young Israel d/b/a Shalom Nurs-ing Home and Local 144, Hotel, Hospital, NursingHome and Allied Health Services Union, SEIU,AFL-CIO. Cases 2-CA-15130 and 2 RC-17205'March 15, 1979DECISION, ORDER, AND DIRECTIONUpon a charge filed on September 6, 1977, by Lo-cal 144, Hotel, Hospital, Nursing Home and AlliedHealth Services Union SEIU, AFL-CIO, hereincalled the Union, and duly served on the NationalCouncil of Young Israel d/b/a Shalom NursingHome, herein called Respondent. the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 2, issued a complainton October 12, 1977, against Respondent, allegingthat Respondent had engaged in, and was engagingin, unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing befbre an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on July 19, 1977,following a Board election in Case 2 RC-17205, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;2and that, commencingon or about September 1, 1977, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnOctober 24, 1977, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On November 18, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 25,1977, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryI he representation proceeding has been joined with the instant unfairlabor practice proceeding in order to determine the issues that have beenraised in both proceedings. Royv N li.otspeih Pubhlishing Co., 204 NI.RB 517I1973).Of()ficial notice is taken of the record in the representation proceeding,Case 2 RC 17205, as the term "record" is defined in Secs. 102.68 and102h9(g) of the Board's Rules and Regulations Series 8, as amended. See.7'1 El( trvririnm., Inc., 166 N.RB 938 (1967). enfd. 388 F.2d 683 (4th Cirt.1968): (iicn Agie Beverage C(o., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969) Inrterrvpci (C .Penello, 269 I Supp. 573 (DC.Va.. 1967);Filtt (Corp. 164 NI.RB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.Judgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentPursuant to a Stipulation for Certification UponConsent Election, executed by the parties and ap-proved by the Regional Director for Region 2, onFebruary 19, 1976, an election by secret ballot wasconducted on April 7, 1976, under the direction andsupervision of the Regional Director. The tally was:76 for and 43 against the Petitioner; there were 5challenged ballots, a number insufficient to affect theresults. On April 12, 1976, the Employer filed timelyobjections to the election. On May 14, 1976, the Re-gional Director issued her Report on Objections andRecommendations in which she recommended thatfour of the Employer's six objections be overruled,and that the Board hold a hearing on the first twoobjections in order to resolve issues of fact and credi-bility raised therein. The Board, on July 27, 1976,issued its Decision and Order adopting the RegionalDirector's recommendations. Thereafter, a hearingwas held in Region 2 before Hearing Officer John J.Dellaverson on August 24 and 25; September 20; De-cember 7, 10, 15, and 22, 1976; and January 5, 1977.Subsequently, the Hearing Officer issued his Reporton Objections on March 24, 1977, and the Employer,on April 5, 1977, filed an exception to Objection 1.The Petitioner filed no exceptions. On July 19, 1977,the Board issued a Supplemental Decision' in whichthe Board certified the Petitioner. The Board reversedthe Hearing Officer's recommendation that Objection2, which alleged a violation of the Hollywood Ceram-ics4rule, be sustained and the election be set aside.The Board held that despite the validity of HollywoodCeramics at the time the Hearing Officer issued hisreport, Shopping Kart Food Market, Inc.,' had becomethe applicable precedent when it issued April 8, 1977.Chairman Fanning dissented on the basis that the Pe-titioner had not filed any exceptions to the HearingOfficer's recommendation that Objection 2 be sus-tained, and because the alleged misrepresentationswere violative of Hollywood Ceramics. Members Jen-kins and Truesdale agree that a review of the recordwas unwarranted in light of Petitioner's failure to ex-cept, and agree with the Chairman that, in any event,the Hearing Officer correctly applied the standards ofHollywood Ceramics to the misrepresentation allega-1230 NL.RB 980 (Chairman Fanning dissenting).4 Holh wood Ceramics C'ompany, Inc.. 140 NLRB 221 (1962).5228 NLRB 1311 (Chairman Fanning and Member Jenkins dissenting).241 NLRB No. 962 SHALOM NURSING HOMEtions. See General Knit of California, Inc., 239 NLRB619 (1978).ORDERIt is hereby ordered that the Supplemental Deci-sion and Order issued on July 19, 1977 be. and ithereby is, vacated.IT IS FURTHER ORDERED that the General Counsel'sMotion for Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the certification issuedto the Petitioner in Case 2-RC-17205 be, and ithereby is, revoked, and that Case 2-RC-17205 be,and it hereby is, remanded to the Regional Directorfor Region 2 to conduct a new election.[Direction of Second Election omitted from publi-cation.]66 Excelsior footnote omitted from publication.]MEMBERS PENELLO and MURPHY dissenting:For the reasons set forth in our respective dissent-ing opinions in General Knit.,' we believe that theShopping Kart decision' was properly applied in theunderlying representation proceeding so as to over-rule the Employer's misrepresentation objection andcertify the Petitioner.9Todlay, the General Knit major-ity vacates that certification and thus confirms ourdeep conviction that the Holly'wood Ccranic. rule op-erates to delay and frustrate collective bargaining.The employees voted for union representation al-most 3 years ago. The time for directing an election ispast. We would order the Employer to bargain. Now.'General Knit of California, Inc. 239 NI.RB 619(1978) Member Penelloalso relies on his dissenting opinion in Blackman- hler Chemical DisionSnaillo Corporation, 239 NLRB 637 (1978).I Shopping Kart Food Market, Inc. 228 NLRB 1311 (1977)9 230 NLRB 980 1977). The fact that the Petitioner had not excepted itothe Hearing Officer's recommendation that the misrepresentation objectionbe sustained under Hollywood Ceramics Company. Inc, 140 NLRB 221(1962), was not fatal. The Board's authontN to act in the absence of anexception is well established and has been repeatedly exercised in the pastSee, e.g.. N. LR.B. v. WTVJ. Inc., 268 F.2d 346, 348 (5th ('ir 1959);N.L.R.B. v. M L Townrend, 185 F.2d 378, 384 (9th Cir. 1950. cert. denied341 U.S. 909; Otis Hospital, Inc.,. 219 NLRB 164(1975). Further,. the Board'ssua sponre action did not prejudice the Emplo)er's substantive rights. as ithad an opportunity to present its arguments in a motion for reconsideratlonand did, in fact. do so.63